Motion by respondent for reargument denied, without costs. Motion and cross motion for permission to appeal to the Court of Appeals granted, without costs. No issue of fact was considered by this court. Pursuant to CPLR 5713, this court certifies that the following question of law, decisive of the correctness of its determination, has arisen, which in its opinion ought to be reviewed by the Court of Appeals: "Was the order of this court, which modified the order of the Court of Claims by reinstating claimant’s cause of action for abuse of process and remitted the matter for further proceedings with the direction that claimant be granted leave to plead his special damages, correct as a matter of Law?” Greenblott, J. P., Sweeney, Main, Mikoll and Herlihy, JJ., concur.